Citation Nr: 0000215	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-10 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $16,053.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision by the Committee on 
Waivers and Compromises (Committee) from the RO.  



FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits 
effective in January 1994, on the basis that his countable 
income consisted solely of annual income of his spouse in the 
amount of $1,200; he was advised that he was required to 
immediately report if income is received from any source 
other than that shown on the award letter and to report any 
change in income.  

2.  From January 1, 1994 to September 30, 1995, the veteran 
was paid improved pension benefits based on countable income 
of $1,200 annually when in fact his spouse earned $11,440 in 
1994 and $ 10,400 in 1995 from wage and Workers' Compensation 
benefits and he received monthly Social Security 
Administration (SSA) benefits of $989 per month beginning in 
June 1995.  

3.  The overpayment at issue was created by the veteran's 
intentional failure to correctly report his spouse's monthly 
income and his receipt of SSA benefits for the purpose of 
retaining eligibility for VA pension benefits.  

4.  The veteran's acts of negotiating VA benefit checks to 
which he knew he was not entitled at the time in question 
constitutes deceptive dealing with the intent to seek an 
unfair advantage and knowledge of the likely consequences.  



CONCLUSION OF LAW

The veteran's actions constituted bad faith, which precludes 
waiver of the recovery of an overpayment of improved pension 
benefits in the amount of $16,053.  38 U.S.C.A. §§ 5107, 
5302(c), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.965, 
3.660(a)(1) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1993, the veteran submitted an Application for 
Compensation or Pension (VA Form 21-526) indicating under the 
section entitled "Veteran's and Dependents' Monthly Income" 
that his spouse had employment income of $1,200 per month 
(Item No. 36G).  On Item 37A pertaining to total annual 
income, it was indicated that the veteran's spouse earned 
$1,200.  The veteran signed the form.  

By letter dated in May 1994, the RO notified the veteran that 
he had been awarded disability pension benefits in the amount 
of $753 per month, effective in January 1994, on the basis of 
his spouse's countable annual income of $1,200.  It was noted 
that the VA paid a pension to make up the difference between 
his countable annual income and the maximum annual rate and 
he was advised of the method for determining his monthly 
payment by subtracting his countable annual income from the 
maximum annual rate, dividing the answer by 12 and rounding 
the answer down to the nearest whole dollar.  

The RO also indicated that that award was based on countable 
annual income of his spouse of $1,200 and no income 
attributable to the veteran.  The RO further advised the 
veteran that his rate of pension depended on total "family" 
income which included his income and that of any dependents.  
He was instructed to immediately notify the RO if any income 
was received from any source other than shown in the letter 
and that he was required to report any changes in the income 
shown.  It was indicated that his failure to promptly report 
any income changes might create an overpayment which would 
have to be repaid.  Attached to that letter was VA Form 21-
8768, which advised the veteran that he was required to 
promptly report any change in his income or number of 
dependents.  

In July 1995, the veteran reported that he had been awarded 
Social Security disability benefits in the amount of $989 
effective from June 1995.  He also advised the RO that his 
spouse had been receiving Workers' Compensation benefits 
since October  1994.  He enclosed copies of payment records 
showing that she had been received weekly compensation of 
$200.01 from October to November 1994 and was currently 
receiving $200.00 per week from July 1995.  

In October 1995, the veteran was notified that an overpayment 
of $1,554 had been created.  

In January 1996, the RO requested that the veteran provide a 
statement showing that amount of Workers' Compensation 
benefits received by his spouse for each year 1994 and 1995 
and any other additional income.  

In January 1996, the veteran notified the RO that his spouse 
had received total income of $11,440.28 in 1994 from both 
wages and Workers' Compensation benefits and had received 
$10, 400.42 in 1995, all from Workers' Compensation benefits.  

By letter dated in March 1996, the RO notified the veteran 
that he had not been entitled to pension benefits effective 
in January 1994 on the basis of countable annual income of 
$11,440 from January 1994 and $22,268 from August 1, 1995.  
By letter dated in January 1997, the veteran was notified 
that a total overpayment of $16,053 had been created.  

In January 1997, the veteran requested waiver of recovery of 
the overpayment of $16,053 and also requested an audit 
showing how that overpayment was created.  By letter dated in 
February 1997, the RO provided the veteran with an audit 
showing that he had been paid improved pension benefits in 
the amount of $16,053 from January 1994 through September 30, 
1995 and that he was due no benefits for the period at issue.  

The Committee, in a June 1997 decision, denied the veteran's 
claim for waiver of the recovery of the overpayment on the 
basis that the veteran's actions constituted bad faith in 
that his conduct in the creation of the overpayment had been 
undertaken with an intent to seek an unfair advantage 
resulting in the overpayment.  It was noted that, based on 
his report of receipt of Social Security benefits in July 
1995, his award was retroactively terminated, effective on 
August 1, 1995, creating an overpayment in the amount of 
$1,554.  It was further indicated that based on his report of 
his spouse's income from October 1994, the overpayment was 
increased to $16,053.  

A hearing before the Committee was conducted at the RO in 
September 1997.  The veteran stated that in his initial 
application was prepared by a County Service Officer (CSO) 
who asked him questions about his and his spouse's income.  
The veteran indicated that he told the CSO that he had no 
income and that his spouse was receiving $1,200 monthly in 
wages at that time.  The veteran stated that he did not 
review the form before he signed it or get a copy of the 
application.  The veteran testified that he received the 
notice of the pension award in May 1994, but that he did not 
read the notice letter.  He went on to explain that he did 
look at the letter and saw the $1,200 figure but did not 
realize that it was stated as an annual amount of income.  
Later in the hearing, the veteran indicated that he did not 
think that all of his wife's income would be counted as his 
income because he was not working at the time.  

The Hearing Officer pointed out the portions of the May 1994 
award letter indicating that the rate of pension was based on 
total family income.  The veteran indicated that he did not 
interpret the letter at the time he received it to mean that 
his wife's entire income would be considered.  The veteran 
also testified that he did understand that he was required to 
report the receipt of Social Security benefits that he began 
to receive in June 1995.  He indicated that he contacted the 
VA and was told to send in the award letter and that it would 
likely cause a change in his benefits.  He indicated that he 
assumed that he would not been entitled to the entire amount 
of his benefits.  He indicated that he held two checks until 
the end of each month and then cashed them, believing that he 
might be required to return a portion of those benefits.  The 
veteran later proffered similar testimony during a hearing 
before this Member of the Board in February 1999.  

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c); 38 C.F.R. 
§§ 3.3(a)(3) (1999).  Payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded.  
38 C.F.R. § 3.271(a) (1999).  The maximum annual rate of 
improved pension benefits for a veteran with a spouse was 
$10,240 effective in December 1993 and $10,527 effective in 
December 1994.  38 U.S.C.A. § 1521(b)(c); 38 C.F.R. § 3.23(a) 
(1999).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (1999).  
The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred.  
38 U.S.C.A. § 5112(b)(4) (West 1991); 38 C.F.R. § 3.660 
(a)(2)(1999).  

The Board finds that evidence of record establishes that the 
overpayment of improved pension benefits in the amount of 
$16,053 was properly created.  The overpayment at issue is 
based on that fact that the veteran was paid improved pension 
benefits effective from January 1, 1994 on the basis of the 
sole annual income of his spouse in the amount of $1,200 when 
in fact his spouse had income of $11,440 in 1994 and $10,400 
in 1995.  In addition, the veteran began receiving Social 
Security benefits of $989 per month in June 1995.  For that 
period the veteran was paid VA pension, which was not reduced 
dollar for dollar due to receipt of Social Security benefits 
and his wife's total income.  As a result, an overpayment was 
created in the amount of $16,053.  The Board finds that the 
overpayment was properly created as the record clearly shows 
that the veteran's spouse was earning more wages than 
reported and the veteran was in receipt of the of SSA 
benefits from June 1995.  

The Board now turns to the issue of whether the veteran is 
entitled to waiver of recovery of an overpayment of improved 
pension benefits in the amount of $16,053.  Under the 
applicable criteria, the law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist:  
(1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c). "  38 C.F.R. § 1.965(b)(2) defines bad 
faith as follows:

This term generally describes unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.  

Pursuant to 38 C.F.R. § 3.660(a)(1) (1999), a veteran who is 
receiving a VA pension must notify VA of any material change 
in his income or other circumstances which would affect his 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquired knowledge that he would begin to receive the 
additional income.  

After a full review of the record, the Board concludes that 
the evidence supports the conclusion that the veteran acted 
in bad faith in the creation of the overpayment of improved 
pension benefits of $16,053, as he intended to seek an unfair 
advantage to gain at the expense of the VA.  The veteran was 
clearly informed that the amount of pension benefits would 
depend upon his annual income, including all annual income 
earned by his spouse.  Moreover, he had been advised in 
writing in the May 1994 award letter that his rate of VA 
pension depended on total family income and that he was 
required to notify the VA immediately if income received from 
any source was different than that was shown on the award 
letter.  

The award letter also clearly indicated in three different 
places that the spouse's income was found to be $1,200 
annually.  This figure was incorrectly reported on the 
veteran's application and was used to determine the amount of 
the pension award.  Although the $1,200 figure was also 
correctly reported on that form as monthly income, the RO 
unfortunately used the incorrect entry, indicating that it 
was annual income.  The veteran has indicated that he failed 
to review the form following it's completion by the CSO but 
conceded that he did sign the form.  The overpayment was not 
discovered until the veteran responded to the RO request for 
accurate income amounts for 1994 and 1995, which he provided 
in January 1996.  

The veteran has asserted that he did not intend to act in bad 
faith, noting that he did not review the initial application 
for benefits and did not realize that his spouse's annual 
income was incorrectly reported.  By signing the form, the 
veteran was certifying that the statements made were true and 
correct to the best of his knowledge and belief.  Although 
the CSO assisted in completing the application, it was solely 
the veteran's obligation to assure that the correct 
information was reported.  The assertion that he did not read 
the application cannot be considered as a mitigating factor 
in this case.  

During his testimony, the veteran made conflicting statements 
regarding his knowledge that the award was made on the basis 
of an incorrect income figure.  He initially stated that he 
did not read the May 1994 award letter.  He then testified 
that he had reviewed the award letter and did not pick up the 
fact that the income amount attributed to his wife was $1,200 
annually instead of monthly.  However, he went on to state 
that at the time of the award he did not think that all of 
his wife's income would be counted as his income because he 
was not working at the time he was initially granted the 
benefit.  

At the RO hearing, the Hearing Officer pointed out that the 
initial pension award was based on $1,200 annual income and 
the veteran responded the he did not interpret the letter to 
indicate that his wife's entire income would be considered 
was the only income considered.  Despite his initial 
testimony that he did not read the award letter, it appears 
to the Board that the veteran did know upon receipt of the 
May 1994 award letter that the RO was only attributing $1,200 
per year income to his spouse instead of $1,200 per month.  
The record shows that the veteran failed to report his wife's 
total income in 1994 and 1995 until requested by the VA to 
provide that information.  The Board finds that his testimony 
to the effect that he did not know the initial pension award 
was based on income of $1,200 per year was not credible and 
that the evidence did not support a finding that the failure 
to correctly report his wife's annual income was inadvertent.

The veteran also testified that he negotiated several VA 
checks after he notified the RO that he had been awarded 
Social Security benefits because he thought, at most, he 
would be required to return only a portion of those benefits.  
He did concede that he had been told when he reported the new 
income that his benefits would probably change.  The veteran 
acknowledged that he was aware of the reporting requirements 
and that his pension benefits were based on his income.  He 
testified that he knew that he was being overpaid pension 
benefits after he had begun to receive SSA benefits but 
negotiated payment checks anyway.  It is the opinion of the 
Board that the veteran's actions in the creation of the 
overpayment show his intention to seek an unfair advantage 
with knowledge of the likely consequences thereof.

Under the circumstances, the Board finds that the evidence of 
record supports a finding of bad faith on the part of the 
veteran in the creation of the overpayment of improved 
pension benefits in the amount of $16,053.  Therefore, waiver 
of the recovery of the debt of $16,053 in this case is 
precluded by law, regardless of the appellant's current 
financial status or any of the other elements of the standard 
of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 
C.F.R. §§ 1.962, 1.963(a), 1.965 (1999) (directing that 
considerations of equity and good conscience are inapposite 
where fraud, misrepresentation, or bad faith is found).  



ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $16,053 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

